          Case 1:17-cr-00512-KMW Document 622 Filed 05/12/20 Page 1 of 4


                                                            USDC SDNY
                                                            DOCUMENT
UNITED STATES DISTRICT COURT                                ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                               DOC #: __________________
--------------------------------------------------------X   DATE FILED: May 12, 2020
UNITED STATES OF AMERICA


                                                                   15-CR-712 (KMW)
                 -v.-
                                                                 OPINION & ORDER
YEISON SALDANA,

                                   Defendant.
--------------------------------------------------------X
KIMBA M. WOOD, United States District Judge:

        Defendant Yeison Saldana has moved to modify his sentence pursuant to 18 U.S.C.

§ 3582(c)(1)(A). Defendant seeks compassionate release, claiming that crowding and unsanitary

conditions at the prison in which he is housed place him at a high risk of contracting COVID-19.

The Government opposes his motion. Because Defendant is young and suffers from no medical

condition that would place him at a heightened risk of serious illness from infection with

COVID-19, Defendant’s motion is DENIED.

                                              BACKGROUND

        On April 16, 2019, Defendant pleaded guilty to one count of conspiring to distribute and

possess with intent to distribute cocaine, in violation of 21 U.S.C. § 841(b)(1)(C). (ECF No.

389.) On September 10, 2019, this Court sentenced Defendant to 40 months’ imprisonment, to

be followed by three years of supervised release. (ECF Nos. 527, 535.) Defendant is currently

serving his sentence at the Metropolitan Correctional Center (“MCC”) in New York City.

        On April 10, 2020, Defendant requested that the Warden of the MCC (the “Warden”)

move for compassionate release on his behalf pursuant to 18 U.S.C. § 3582(c)(1)(A). On April

17, 2020, Defendant filed the instant motion. (ECF No. 605.) On April 29, 2020, the Warden
         Case 1:17-cr-00512-KMW Document 622 Filed 05/12/20 Page 2 of 4



denied Defendant’s request for compassionate release. (ECF No. 612.)

                                       LEGAL STANDARD

       Under 18 U.S.C. § 3582(c)(1)(A), as modified by the First Step Act, Pub. L. No. 115-391,

132 Stat. 5194 (Dec. 21, 2018), a court may reduce a defendant’s sentence upon motion of the

Director of the Bureau of Prisons (“BOP”), or upon motion of the defendant. A defendant may

move under § 3582(c)(1)(A) only after the defendant has “fully exhausted all administrative

rights to appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or

the lapse of 30 days from the receipt of such a request by the warden of the defendant’s facility,

whichever is earlier.” Id.

       A court may reduce a defendant’s sentence only if the court finds that “extraordinary and

compelling reasons warrant such a reduction,” and “such a reduction is consistent with the

applicable policy statements issued by the Sentencing Commission.” Id. § 3582(c)(1)(A)(i). In

making this determination, the court must consider the “the factors set forth in [18 U.S.C.

§ 3553(a)] to the extent that they are applicable.” Id. § 3582(c)(1)(A).

       Congress has delegated responsibility to the Sentencing Commission to “describe what

should be considered extraordinary and compelling reasons for sentence reduction.” 28 U.S.C.

§ 994(t)). The Sentencing Commission has determined that a defendant’s circumstances meet

this standard, inter alia, when the defendant is “suffering from a terminal illness” or a “serious

physical or medical condition . . . that substantially diminishes the ability of the defendant to

provide self-care within the environment of a correctional facility,” or if, in the judgment of the

BOP, the defendant’s circumstances are extraordinary and compelling for “other reasons.”

U.S.S.G. § 1B1.13(1)(A) & cmt. n.1(A), (D).      Following the passage of the First Step Act,

courts may independently determine whether such “other reasons” are present in a given case,

without deference to the determination made by the BOP. See United States v. Lisi, No. 15-CR-


                                                  2
            Case 1:17-cr-00512-KMW Document 622 Filed 05/12/20 Page 3 of 4



457, 2020 WL 881994, at *3 (S.D.N.Y. Feb. 24, 2020) (Failla, J.).

        In addition, the Sentencing Commission has determined that a court should reduce a

defendant’s sentence only after determining that “[t]he defendant is not a danger to the safety of

any other person or to the community.” U.S.S.G. § 1B1.13(2).

                                              DISCUSSION

        Defendant’s motion is properly before the Court because 30 days have elapsed since the

date of Defendant’s request to the Warden. Defendant claims he should be granted

compassionate release because the crowding and unsanitary conditions at the MCC place him at a

high risk of contracting COVID-19.

        Defendant has not demonstrated the existence of extraordinary and compelling

circumstances in his case. Defendant is 29 years old, an age at which he faces a very low risk of

hospitalization or death from COVID-19. 1 Defendant states that he does not suffer from any

known underlying health condition that would heighten his risk of severe illness or death from

COVID-19. Although the Court is alarmed by the conditions that Defendant claims exist at the

MCC, the Court finds that the danger Defendant faces from infection with COVID-19 does not

amount to an extraordinary and compelling reason for granting compassionate release.

        In addition, the factors set forth in 18 U.S.C. § 3553(a) counsel against granting

Defendant’s motion. Those factors include “the nature and circumstances of the offense and the

history and characteristics of the defendant,” as well as the need “to protect the public from

further crimes of the defendant.” See 18 U.S.C. § 3553(a)(1), (a)(2)(C). Defendant provided



        1
         See Dr. Skiha Garg, et al., Hospitalization Rates and Characteristics of Patients Hospitalized with
Laboratory-Confirmed Coronavirus Disease 2019 – COVID-NET, 14 States, March 1 – 30, 2020, MORBIDITY AND
MORTALITY WEEKLY REPORT (Apr. 17, 2020); Weekly Updates by Select Demographic and Geographic
Characteristics, CENTER FOR DISEASE CONTROL, https://www.cdc.gov/nchs/nvss/vsrr/covid_weekly/
index.htm#AgeAndSex (accessed May 5, 2020).



                                                      3
         Case 1:17-cr-00512-KMW Document 622 Filed 05/12/20 Page 4 of 4



Gabriel Guillen’s drug trafficking organization with “emergency” supplies of heroin and cocaine

to prevent the organization from running out of narcotics and losing customers. Defendant

engaged in this conduct while he was on supervised release for a prior federal narcotics offense.

(ECF No. 535 at 16–17.) The BOP considers Defendant to present a “medium” risk of

recidivism. (ECF No. 612.) Thus, the Court finds that the § 3553(a) factors weigh against

granting Defendant’s motion.

       Finally, the Court cannot grant Defendant’s request that it order the BOP to place

Defendant on home confinement or move him to a community correctional facility. The

authority to place a defendant on home confinement or to move a defendant to a community

correctional facility is vested solely with the BOP, and the BOP’s exercise of that authority is not

subject to judicial review. See 18 U.S.C. § 3624(c).

                                         CONCLUSION

       For the foregoing reasons, Defendant’s motion for compassionate release under

§ 3582(c)(1)(A) is DENIED.

       SO ORDERED.

Dated: New York, New York
       May 12, 2020                                            /s/ Kimba M. Wood
                                                                KIMBA M. WOOD
                                                             United States District Judge




                                                 4
